DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Introduction
The following is a non-final Office Action in response to Applicant’s communication received on April 20, 2021. Claims 1-20 have been canceled, and claims 21-38 have been added.
Currently claims 21-38 are pending. Claims 21 and 30 are independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on April 20, 2021 has been entered.



Response to Amendments
Applicant’s amendment to the title filed on April 20, 2021 is acknowledged.
Applicant’s amendment to the claims rendering the rejections moot is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 21, 23, 30 and 32 recite “the second weighting is less than the first weighting”. The newly added limitations appear to constitute new matter. Applicant did not point out, nor was the Examiner able to find, any support for these newly added limitations in the Specification as originally filed. The Specification in [0076] describes “determining that the trust score is greater than the threshold, and determining the trust score is less than or equal to the threshold”. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action. 
Dependent claims 22-29 and 31-38 are also rejected for the same reasons as each depends on the rejected Independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 21-29 are directed to a device comprising an electronic processor, which falls within the statutory category of a machine; and claims 30-38 are directed to a method determining reliability of a data feed, which falls within the statutory category of a process. Thus, Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. Here, claim 30 recites limitations “receiving a data feed from a network-connectable device over one of a plurality of communication channels, determining a first communication channel of the plurality of communication channel over which the data feed was received, determining a source of the data feed, determining a first weighting of stored average reliability levels of previous data feeds, determining a second weighting of stored average reliability levels of previous data feeds, determine an initial reliability level of the data feed, and adjust the initial reliability level of the data feed”. The See 2019 Revised Guidance, 84 Fed. Reg. at 52.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 30 recite the additional elements of “a network interface with a network-connectable device” for receiving data feed, and “an electronic processor of an electronic computing device” for implementing the method. These additional elements are disclosed in the Specification at a high degree of generality, i.e., generic computer components in a generic computing environment. For example, “It will be appreciated that some embodiments may be comprised of one or more generic processor (or “processing devices”) such as microprocessors, digital signal processors, customized processors and field programmable gate arrays and unique stored program instructions that control the one or more processors to implement.” Spec. ¶ 84; “network interfaces including one or more transceiver circuits (for example, by sending and receiving radio signals). The network may be implemented using various existing networks.” Spec. ¶ 19; and “the electronic computing device uses a natural language processing engine to analyze information provided by a caller during a voice call. As another example, the electronic computing device uses text recognition techniques to analyze information” Spec. ¶ 69.  These additional elements are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The focus of the invention is not on an improvement in computers as tools, but an abstract idea that uses computers as tools to perform the claimed method. Thus, the claims as a whole, the additional elements do not improve a computer or other See Revised Guidance, 84 Fed. Reg. at 55 and MPEP sections cited therein. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “a network interface with a network-connectable device” for receiving data feed and transmitting notification, “an electronic processor of an electronic computing device” for implementing the method. These additional elements are disclosed in the Specification at a high degree of generality, i.e., generic computer components in a generic computing environment. For example, “It will be appreciated that some embodiments may be comprised of one or more generic processor (or “processing devices”) such as microprocessors, digital signal processors, customized processors and field programmable gate arrays and unique stored program instructions that control the one or more processors to implement.” Spec. ¶ 84; “network interfaces including one or more transceiver circuits (for example, by sending and receiving radio signals). The network may be implemented using various existing networks.” Spec. ¶ 19; and “the electronic computing device uses a natural language processing engine to analyze information provided by a caller during a voice call. As another example, the electronic computing device uses text recognition techniques to analyze information” Spec. ¶ 69. These additional elements, at best, may perform the steps of receiving, storing, and transmitting information over a network-connectable to the computing device. However, these generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); Strong and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Considering the steps individually and in combination, the claims lack additional elements to ensure that the claims amount to “significantly more” than the abstract idea. Specifically, the recited steps, understood in light of the Specification, do not appear to require anything other than conventional computers and components. 
For the foregoing reasons, claims 30-38 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims—device claims 21-29 parallel claims 30-38—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al., (US 2018/0189913, hereinafter: Knopp), and in view of Nix (US 2017/0287233), and further in view of Forutanpour et al., (US 2011/0119258, hereinafter: Forutanpour).
Regarding claim 21, Knopp discloses an electronic computing device (see Fig. 9, # 902; ¶ 2) comprising: 
a network interface (see Fig. 1, # 121; ¶ 52) configured to receive a data feed from a network-connectable device, wherein the data feed includes information related to a public safety incident (see Abstract; Fig. 2, # 202; ¶ 5, ¶ 7, ¶ 11-12, ¶ 18, ¶ 32-33 and ¶ 51); 
an electronic processor (see Fig. 10, # 1002; ¶ 7) configured to 
determine a first communication channel of the plurality of communication channel over which the data feed was received (see ¶ 7, ¶ 49, ¶ 52, ¶ 87 and ¶ 94-96),
determine a source of the data feed based on metadata included in the data feed (see ¶ 7, ¶ 9, ¶ 11, ¶ 45, ¶ 51, ¶ 60),
determine, based on the data feed being received over the first communication channel, a first weighting of stored average reliability levels of previous data feeds from the source received over the first communication channel, wherein the first weighting is a non-zero weighting (see ¶ 34, ¶ 57, ¶ 62-63), 


Knopp discloses receiving incident data from a first and second source over one or more channel and assigning a trust score with the received data; determining a level of trust-worthiness of the received information from a first source and a second source transmitted over one or more communication channels, and assigning different weights to the incident for purposes of location-score correspond to the level within the categories (see ¶ 7, ¶ 55, ¶ 59, ¶ 64). 
Knopp does not explicitly disclose the second weighting is less than the first weighting; however, Nix in an analogous art for broadcasting trust scoring system discloses
determine, based on the data feed being received over the first communication channel that is different from a second communication channel of the plurality of communication channels, a second weighting of stored average reliability levels of previous data feeds from the source received over the second communication channel (see ¶ 88, ¶ 104, ¶ 110 and ¶ 113), 
adjust the initial reliability level of the data feed, based on a public safety parameter, to determine an overall reliability level of the data feed (see ¶ 113, ¶ 140-142).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp to include the teaching of Nix in order to gain the commonly understood benefit of such adaption, such as enhancing the accuracy of trust score computation, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Knopp discloses determining whether the trust-score is equal or greater than a predetermined threshold (see ¶ 55). Knopp further discloses a first weight and a second weight assigned to the trust score for indicating the level of impact an incident within the 
Knopp and Nix do not explicitly disclose the following limitations; however, Forutanpour in an analogous art for managing electronic messages discloses
wherein the second weighting is a non-zero weighting and wherein the second weighting is less than the first weighting (see ¶ 104, ¶ 113-114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp and in view of Nix to include the teaching of Forutanpour in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22, Knopp discloses the electronic computing device of claim 21, wherein the electronic processor is configured to determine the first weighting by increasing a first minimum weighting of the first weighting based on the data feed being received over the first communication channel (see ¶ 64-66 and ¶ 97).  

Regarding claim 23, Knopp discloses if information from a second source having a higher trust score than a first source that initially provided information on the incident may increase the trust score associated with the incident (see ¶ 97).
Knopp and Nix do not explicitly disclose the following limitations; however, Forutanpour discloses the electronic computing device of claim 22, wherein the first minimum weighting of the first weighting is less than a second minimum weighting of the second weighting, and wherein the increasing of the first minimum weighting results in the second weighting being less than the first weighting (see ¶ 104, ¶ 113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp and in view of Nix to include the teaching of Forutanpour in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
 

Regarding claim 24, Knopp discloses the electronic computing device of claim 21, wherein the first communication channel includes at least one of a group consisting of a non-emergency communication channel and a tip line communication channel, and wherein the second communication channel includes an emergency communication channel (see ¶ 37 and ¶ 49).  


Regarding claim 25, Knopp discloses the electronic computing device of claim 21, wherein the public safety parameter includes a type of data feed, and wherein the type of data feed includes at least one of a group consisting of a video feed, an audio feed, an image feed, a text feed, and a sensor input data feed (see ¶ 37, ¶ 51, ¶ 59); and 
wherein the electronic processor is configured to 
determine the type of data feed based on the metadata included in the data feed (see ¶ 53, ¶ 60-62, ¶ 74), and 
increase the initial reliability level of the data feed in response to determining that the type of data feed is a video feed or an image feed (see ¶ 31-33, ¶ 97).  


Regarding claim 26, Knopp discloses the electronic computing device of claim 21, wherein the public safety parameter includes a location of the network-connectable device with respect to a location of the public safety incident; and 
wherein the electronic processor is configured to 
determine the location of the network-connectable device from which the data feed was received based on the metadata included in the data feed (see ¶ 52, ¶ 92, and 
increase the initial reliability level of the data feed in response to determining that the location of the network-connectable device is within a predetermined proximity from the location of the public safety incident (see ¶ 51-52, ¶ 91-92).  

Regarding claim 27, Knopp discloses the electronic computing device of claim 21, wherein the public safety parameter includes at least one of an amount of additional data feeds received that include information related to the public safety incident, an accuracy of previous 

Regarding claim 28, Knopp discloses the electronic computing device of claim 21, wherein the public safety parameter includes at least one of a criminal record of a user associated with the network-connectable device, an association of a user of the network-connectable device to people of interest, and an association of the user of the network-connectable device to people involved in the public safety incident (see ¶ 47, ¶ 57, ¶ 74).  

Regarding claim 29, Knopp does not explicitly disclose the following limitations; however, Nix discloses the electronic computing device of claim 21, wherein the electronic processor is configured to determine the first weighting of stored average reliability levels of previous data feeds from the source received over the first communication channel based on a user input received via an input device from an operator, the user input adjusting one or more stored reliability levels of previous data feeds based on information received from public safety officers who handled one or more previously-reported incidents reported by the previous data feeds (see ¶ 88, ¶ 104, ¶ 110 and ¶ 113, ¶ 140-142). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp to include the teaching of Nix in order to gain the commonly understood benefit of such adaption, such as enhancing the accuracy of trust score computation, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 30, Knopp discloses a method for determining reliability of a data feed, the method comprising: 
receiving, via a network interface of an electronic computing device, a data feed from a network-connectable device over one of a plurality of communication channels, wherein the data feed includes information related to a public safety incident (see Abstract; Fig. 2, # 202; ¶ 5, ¶ 7, ¶ 11-12, ¶ 18, ¶ 32-33 and ¶ 51); 

determining, with the electronic processor, a source of the data feed based on metadata included in the data feed (see ¶ 7, ¶ 9, ¶ 11, ¶ 45, ¶ 51, ¶ 60); 
determining, with the electronic processor and based on the data feed being received over the first communication channel, a first weighting of stored average reliability levels of previous data feeds from the source received over the first communication channel, wherein the first weighting is a non-zero weighting (see ¶ 34, ¶ 57, ¶ 62-63); 
determining, with the electronic processor, an initial reliability level of the data feed based on the first weighting and the second weighting (see ¶ 34, ¶ 97 and claim 12). 

Knopp discloses receiving incident data from a first and second source over one or more channel and assigning a trust score with the received data; determining a level of trust-worthiness of the received information from a first source and a second source transmitted over one or more communication channels, and assigning different weights to the incident for purposes of location-score correspond to the level within the categories (see ¶ 7, ¶ 55, ¶ 59, ¶ 64). 
Knopp does not explicitly disclose the second weighting is less than the first weighting; however, Nix in an analogous art for broadcasting trust scoring system discloses
determining, with the electronic processor and based on the data feed being received over the first communication channel that is different from a second communication channel of the plurality of communication channels, a second weighting of stored average reliability levels of previous data feeds from the source received over the second communication-5-U.S. App. No. 16/190,457Atty. Docket No. PAT22656-US-PRI channel (see ¶ 88, ¶ 104, ¶ 110 and ¶ 113), wherein the second weighting is a non-zero weighting and wherein the second weighting is less than the first weighting; 
adjusting, with the electronic processor, the initial reliability level of the data feed, based on a public safety parameter, to determine an overall reliability level of the data feed (see ¶ 113, ¶ 140-142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp to include the teaching of Nix in order to gain the commonly understood benefit of such adaption, such as enhancing the accuracy of trust score computation, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Knopp discloses determining whether the trust-score is equal or greater than a predetermined threshold (see ¶ 55). Knopp further discloses a first weight and a second weight assigned to the trust score for indicating the level of impact an incident within the category, and the weights are different for dangerous situations than the safety profile (see ¶ 64).
Knopp and Nix do not explicitly disclose the following limitations; however, Forutanpour in an analogous art for managing electronic messages discloses
wherein the second weighting is a non-zero weighting and wherein the second weighting is less than the first weighting (see ¶ 104, ¶ 113-114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp and in view of Nix to include the teaching of Forutanpour in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 31, Knopp and Nix do not explicitly disclose the following limitations; however, Forutanpour discloses the method of claim 30, wherein determining the first weighting includes determining the first weighting by increasing a first minimum weighting of the first weighting based on the data feed being received over the first communication channel (see ¶ 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp and in view of Nix to include the teaching of Forutanpour in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 32, Knopp and Nix do not explicitly disclose the following limitations; however, Forutanpour discloses the method of claim 31, wherein the first minimum weighting of the first weighting is less than a second minimum weighting of the second weighting, and wherein increasing the first minimum weighting results in the second weighting being less than the first weighting (see ¶ 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp and in view of Nix to include the teaching of Forutanpour in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 33, Knopp discloses the method of claim 30, wherein the first communication channel includes at least one of a group consisting of a non-emergency communication channel and a tip line communication channel, and wherein the second communication channel includes an emergency communication channel (see ¶ 37 and ¶ 49).  

Regarding claim 34, Knopp discloses the method of claim 30, wherein the public safety parameter includes a type of data feed, and wherein the type of data feed includes at least one of a group consisting of a video feed, an audio feed, an image feed, a text feed, and a sensor input data feed, and further comprising: 
determining, with the electronic processor, the type of data feed based on the metadata included in the data feed (see ¶ 53, ¶ 60-62, ¶ 74), and 
increasing, with the electronic processor, the initial reliability level of the data feed in response to determining that the type of data feed is a video feed or an image feed (see ¶ 31-33, ¶ 97).  

Regarding claim 35, Knopp discloses the method of claim 30, wherein the public safety parameter includes a location of the network-connectable device with respect to a location of the public safety incident, and further comprising: -6-U.S. App. No. 16/190,457Atty. Docket No. PAT22656-US-PRI 
determining, with the electronic processor, the location of the network-connectable device from which the data feed was received based on the metadata included in the data feed (see ¶ 52, ¶ 92), and 


Regarding claim 36, Knopp discloses the method of claim 30, wherein the public safety parameter includes at least one of an amount of additional data feeds received that include information related to the public safety incident, an accuracy of previous data feeds received from a geographical location from which the data feed is received, and whether an address of the network- connectable device is valid as compared against a geographic information system database (see ¶ 30-31, ¶ 55-56, ¶ 81).  

Regarding claim 37, Knopp discloses the method of claim 30, wherein the public safety parameter includes at least one of a criminal record of a user associated with the network-connectable device, an association of a user of the network-connectable device to people of interest, and an association of the user of the network-connectable device to people involved in the public safety incident (see ¶ 47, ¶ 57, ¶ 74).  

Regarding claim 38, Knopp does not explicitly disclose the following limitations; however, Nix discloses the method of claim 30, further comprising determining, with the electronic processor, the first weighting of stored average reliability levels of previous data feeds from the source received over the first communication channel based on a user input received via an input device from an operator, the user input adjusting one or more stored reliability levels of previous data feeds based on information received from public safety officers who handled one or more previously-reported incidents reported by the previous data feeds (see ¶ 88, ¶ 104, ¶ 110 and ¶ 113, ¶ 140-142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Knopp to include the teaching of Nix in order to gain the commonly understood benefit of such adaption, such as enhancing the accuracy of trust score computation, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agarwal et al., (US 2016/0234172) discloses a method determining reliability level of connection with another peer device during a learning duration at instances in a communication session
Pfeffer (US 2013/0065628) discloses a method for responding to incidents includes receiving incident information and generating scenario based on the information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The Examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624